DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on June 23, 2022. Claims 13-14 and 23 are canceled, claims 1-12 and 15-22 remain pending and are examined herein.

Response to Amendment
The rejection of claims 14 and 23 under 35 U.S.C. 103 is withdrawn in view of cancelation of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the previous Office action. Applicant’s arguments have been fully considered but they are not persuasive.
Claims 1-12,  and 15-22, remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent US8993845B2, March 31, 2015) in view of Shan, et al. (Nature biotechnology 31.8 (2013): 686-688) and Yang, et al. (Scientific reports 7.1 (2017): 1-13).
Claim 1 is drawn to a method of editing genome of a Brassica plant cell, the method comprising:
a. 	culturing isolated microspore from a Brassica plant to produce an isolated pre- incubated microspore; 
b. 	culturing the isolated pre-incubated microspore under conditions of plasmolysis; 
c. 	introducing, under conditions of plasmolysis through bombardment a microparticle comprising a CRISPR-Cas genome editing system into the isolated pre-incubated microspore; 
d. 	culturing under conditions of plasmolysis the pre-incubated microspore comprising a genetic modification introduced by the genome editing system to generate a transformed microspore; 
e. 	culturing the transformed pre-incubated microspore in or on a liquid selection medium to produce an embryo or a tissue; and 
f. 	regenerating a Brassica plant from the embryo or the tissue, wherein the Brassica plant comprises the genetic modification introduced by the genome editing system.
Claim 9 is drawn to a method of increasing genome editing frequency of Brassica, the method comprising:
a. culturing isolated microspore obtained from a Brassica plant to produce an isolated pre-incubated microspore that has been conditioned to be embryogenic; 
b. introducing, under conditions of plasmolysis, a microparticle carrier comprising a targeted genome editing system into the isolated pre-incubated microspore through bombardment, wherein the microspore does not burst or otherwise damaged upon receiving the microparticle; 
c. generating an embryo from the bombarded microspore under suitable culturing conditions; and 
d. generating a Brassica plant from the embryo comprising a genetic modification introduced by the genome editing system.
Claim 17 is drawn to an embryogenic Brassica microspore cell comprising a microparticle, wherein the microparticle delivers a genome editing complex comprising a CRISPR-Cas endonuclease, a guide RNA, and optionally a donor template.
Regarding claims 1 and 9, and claim 17, Chen teaches a method of producing a transformed Brassica cell by particle bombardment, comprising: (a) culturing a pre-incubated microspore-derived explant comprising a cell under a condition of plasmolysis for a period of about half an hour to about 4 hours prior to bombardment (b) introducing a DNA construct by microprojectile bombardment into an exposed cell on a surface of the pre-incubated microspore-derived explant, wherein the explant is under the condition of plasmolysis; and (c) continuing to culture the bombarded pre-incubated microspore-derived explant under the condition of plasmolysis for a period of about 4 hours to about 20 hours, to produce a transformed Brassica cell. (Col. 2, lines 57-68; for example). The method further comprise the steps of regenerating a transformed plant from the transformed cell, comprising: (a) culturing said microspore derived explant on a regeneration medium to produce a regenerated embryo or tissue; and (b) regenerating a stably transformed Brassica plant from said embryo or tissue (Col. 3, lines 11-16, for example). Chen further teaches that the methods could result in that the genome of the Brassica plant is altered as a result of the introduction of the DNA construct into a Brassica cell, and the alterations to the genome include additions, deletions and Substitution of nucleotides in the genome (i.e. genome modification) (the paragraph spanning Col. 12-13).
Thus, Chen teaches all of the limitations of claims 1, 9 and 17, except for the CRISPR-Cas genome editing system delivered via microparticle bombardment.
Regarding claim 8, Chen teaches addition of chromosome doubling agent (Example 7, Col. 23, line 59; Experiment 13, Col. 28; Col 32, etc.)
Regarding claims 15-16 and 22, Chen teaches selective marker such as glyphosate acetyltransferase (Col. 14, 17 18, etc.)
Regarding claim 20, Chen teaches culturing the explant on osmotic medium (supra).
Regarding claim 21, Chen teaches the Brassica plant being a canola plant (Col. 19, for example).
Regarding the limitations related to the CRISPR-Cas genome editing system, various prior arts have taught delivery of the CRISPR-Cas genome editing system into a plant cell or tissue culture via microparticle bombardment. For example, Shan teaches a method for targeted genome modification of crop plants using a CRISPR-Cas system, the method comprising microparticle bombardment of plant cells (rice callus cells) with a CRISPR-Cas genome editing system (Cas9 plasmid and sgRNA expression construct) (p. 686 and Supplementary Methods). Yang teaches methods for efficient CRISPR/Cas9-mediated genome editing that creates specific mutations at multiple loci in Brassica napus (Title) and wherein the Cas9-sgRNA ribonucleoprotein complex or the CRISPR-Cas9 DNA/RNA is delivered into plant cells using particle bombardment (p. 10, 2nd paragraph).
Regarding dependent claims 2, 10, 19, Shan teaches CRISPR/Cas endonuclease which is a Cas9; Claims 3-5, 11, 19, Shan teaches Cas9 plasmid and sgRNA expression plasmids (supra). 
Regarding claim 6, 12, and 18, Yang teaches Cas9-sgRNA ribonucleoprotein complex delivered via microparticle (supra).
Regarding claims 7, 17, 21, Shan teaches a donor template oligonucleotide (Fig 2);  
Regarding claim 13, CRISPR system has been known for introducing genome modification via homologous recombination or homology mediated repair, as taught in Shan (Fig. 2), for example.
Regarding claims 15 and 22, Shan teaches hygromycin-tolerant selection marker (p. 686).
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to use the biolistic transformation methods of Chen to deliver the CRISPR-Cas genome editing system as taught by Shan or Yang into plasmolysed and pre-incubated microspore of Chen, and arrived at the instantly claimed method and product. The PHOSITA would have been motivated to transform a CRISPR-Cas genome editing system using the biolistic transformation methods of Chen giving the teachings of Shan and Yang regarding the benefit of specific genome editing in Brassica plant and the benefit of biolistic transformation of microspores as taught by Chen. The PHOSITA would have had reasonable expectation of success given the teachings and success of Chen in biolistic transformation of microspores wherein any foreign DNA or RNA or RNP could be delivered into the microspore, and that it would have been routine to substitute the microparticle coating with that of the CRISPR system of Shan or Yang.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Response to Applicant’s Remarks:
Applicant alleged that Shan discloses a method of CRISPR-Cas genome editing in rice with microparticle bombardment, Shan does not credibly demonstrate that the method is efficient or desirable for use in other species such as Brassica; that Keshavareddy et al. (Int. J Curr. Microbial. App. Sci (2018) 7(7): 2656-2668) describes microparticle bombardment as having disadvantages to Agrobacterium mediated transformation; and that Baltes et al. (Prog Mol Biol Transl Sci. 2017; 149: 1-26) describes disadvantages of using microparticle bombardment for the delivery of CRISPR-Cas9 cassettes. Hence Applicant argued that a person of ordinary skill in the art would not have been motivated to use the methods of Shan given the inconsistent results described by Shan and the disadvantages of microparticle bombardment described by Keshavareddy and Baltes; Applicant alleged that therefore the Office Action has not established a prima facie case of obviousness.
The arguments have been fully considered and not deemed persuasive.
Regarding Shan, while Shan does not explicitly advocate bombardment methods as being advantageous over other methods of transformation, it is noted that (as acknowledged by Applicant) Shan did demonstrate success of bombardment transformation of microspore for CRISPR-mediated gene edit. While Applicant alleged that “Shan also teaches that there were undesirable, off-target modifications with the sgRNA-Cas9 system that requires further investigation (Shan, page 687, columns 2and 3)”,  (Remarks, p. 5) it is important to note that the alleged undesirable, off-target, modifications are associated with the sgRNA-Cas9 system but not intrinsic to the bombardment delivery method per se. More importantly, Applicant has not established any reasoning for a person skilled in the art to attribute the alleged undesirable, off-target, modifications to the bombardment delivery method.
As to Keshavareddy and Baltes, it should be noted that the alleged “disadvantages of microparticle bombardment” described therein are generically in a review of current delivery methods, in which the pros and cons, advantages and disadvantages, of each method is discussed. For example, disadvantages of Agrobacterium mediated transformation,:
Disadvantages include: (1) the need for long tissue culture periods to recover transgenic plants, (ii) low frequency of stably transformed plants, (iii) the narrow range of genotypes within a crop species that can be transformed, and (iv) the host-range limitations of certain Agrobacterium species.’ Further, transformation efficiency and regeneration capacity of target cells are usually negatively correlated. 

		(Baltes, p. 10-11)
Meanwhile, Keshavareddy did advocate for biolistics as “by far the most widely used direct transformation procedure both experimentally in research and commercially.” (p. 2660).
Therefore, the alleged teaching away of the prior art regarding the choice of biolistic transformation is not found persuasive. At least for these reasons, the rejection is maintained.
Conclusion
No claims are allowed. C claims 1-12 and 15-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663